JENNINGS, J.
The defendant has pleaded in abatement because of the admitted failure of the plaintiff to fully comply with General Statutes Section 5619 in regard to the filing of a bond. The plaintiff seeks permission to amend to cure this formal defect. It would doubtless be within the power of the legislature to dispense with this formality but until it does the recognisance or certificate of financial responsibility is a condition precedent to the validity of the writ and the defect is not amendable.
Morse vs. Rankin, 51 Conn. 326; Harris vs. Harris & Gans Co., 3 Conn. Sup., 434.
Motion denied.